Title: To Thomas Jefferson from James Bowdoin, 7 May 1805
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     Sir,
                     Boston May 7th. 1805.
                  
                  I have the honour to acknowledge the receipt of your Letter of the 27th. Ultimo: & I regret extremely that such has been the State of my health, as not to allow of my proceeding to Washington, to receive the pleasure of being more intimately known to you Sir, & to the Gentlemen assisting you in the heavy burdens of government; as well as to derive those advantages so justly suggested in your Letter. But Sir, I have been obliged to yield to the necesity of the Case; and that that necesity has existed to the full extent represented in my Letters, my Physician & friends can particularly testify, & is generally well known in this city & neighbourhood.
                  Being upon the point of embarking for Spain; which I expect will be either this day or tomorrow, it becomes me to assure you Sir; that I shall not fail to represent to his Catholic Majesty the honourable motives, which govern your political conduct: and the particular disposition you have to preserve Peace & a good understanding with his Majesty: that you calculate upon a like friendly disposition on the part of his majestys Government:—that all causes of disagreement may be speedily done away & the most perfect confidence restored.—You may rest assured also, that I shall pay a strict & critical attention attention to the instructions, which I have, or may receive from the Department of State, & that I shall endeavour faithfully & zealously to fullfill the duties of my mission.   Permit me to notice to you Sir, that the peice of Sculpture, which you have done me the honour to accept, will be shipped to you by the first good opportunity for Washington or Alexandria. Thomas L. Winthrop Esq. my agent & near Relation will have the honour of shipping it to you. Mr. Winthrop is well known to Genl. Dearborn, & will shipp it, on receiving a few lines from Genl. Dearborn, to any particular port or person, if you shd. see fit otherwise to order it.—   I have the honour to subscribe myself most respectfully, & with the highest consideration and esteem.
                  Sir, Your faithful & most obedt Servant
                  
                     James Bowdoin 
                     
                  
               